Exhibit 10.1

 

AMENDMENT NO. 2

 

TO

 

EXPENSE ADVANCEMENT AGREEMENT

 

This Amendment No. 2 to the Expense Advancement Agreement (the “Amendment”) is
entered into as of October 26, 2020 by and among Leisure Acquisition Corp., a
Delaware corporation (the “Company”), Hydra Management, LLC (“Hydra”), MLCP GLL
Funding LLC (“MLCP”) and HG Vora Special Opportunities Master Fund, Ltd. (“HG
Vora” and together with Hydra and MLCP, the “Funding Parties”).

 

RECITALS

 

WHEREAS, the Company and the Funding Parties are parties to the Expense
Advancement Agreement, dated December 1, 2017, as amended on June 29, 2020 (the
“Agreement”); and

 

WHEREAS, the Company and the Funding Parties desire to amend certain terms and
provisions of the Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the above recitals and in consideration of
the mutual agreements and undertakings set forth below, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

ARTICLE I
AMENDMENT OF AGREEMENT

 

Section 1.1 Amendment of Section 1(a). Section 1(a) of the Agreement is amended
and restated in its entirety as follows:

 

“1.(a) From time to time, as may be requested by the Company, each of the
Funding Parties agrees to advance to the Company from time to time up to the
maximum amount allocated thereto on Schedule I hereto on a pro rata basis
(collectively, the “Advances”), up to a maximum of $1,200,000 in the aggregate
among all Funding Parties, in each instance pursuant to the terms of the form of
promissory note attached as Exhibit A hereto (the “Note”), as may be necessary
to fund the Company’s expenses relating to investigating and selecting a target
business and other working capital requirements following the Offering and prior
to completion of any potential Business Combination.”

 



 

 

 

Section 1.2 Amendment of Schedule I. Schedule I of the Agreement is amended and
restated in its entirety as follows:

 

Allocation

 

   Maximum Advances   Percentage  HG Vora Special Opportunities Master Fund,
Ltd  $600,000.00    50.00% Hydra Management, LLC  $308,260.10    25.69% MLCP GLL
Funding LLC  $291,739.90    24.31% Total  $1,200,000.00    100.00%

 

ARTICLE II
MISCELLANEOUS

 

Section 2.1 Defined Terms. All capitalized terms not otherwise defined herein
shall have the meaning given to them in the Agreement.

 

Section 2.2 Effect of Amendment. This Amendment is limited as specified and
shall not constitute a modification, acceptance or waiver of any other provision
of the Agreement. Except as specifically amended by this Amendment, all other
provisions of the Agreement are hereby ratified and remain in full force and
effect.

 

Section 2.3 Single Document. From and after the date of this Amendment, all
references to the Agreement (whether in the Agreement or any other document or
agreement prepared in connection with the transactions contemplated by the
Agreement) shall be deemed to be references to the Agreement as amended by this
Amendment.

 

Section 2.4 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.

 

Section 2.5  Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of New York applicable to contracts wholly performed within the borders of such
state, without giving effect to the conflict of law principles thereof to the
extent such principles would require or permit the application of the laws of
another jurisdiction.

 

Section 2.6 Trust Account Waiver. Each Funding Party hereby irrevocably waives
any and all right, title, interest, causes of action and claims of any kind or
nature whatsoever (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering were deposited (the
“Trust Account”), and hereby irrevocably waives any Claim it presently has or
may have in the future as a result of, or arising out of, this agreement, which
Claim would reduce, encumber or otherwise adversely affect the Trust Account or
any monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

[Signature pages follow.]

 



 

 

 

This Amendment has been duly executed and delivered by the parties hereto as of
the date first above written.

  

  LEISURE ACQUISITION CORP.         By: /s/ George Peng   Name: George Peng  
Title: Chief Financial Officer         HYDRA MANAGEMENT, LLC         By: /s/ A.
Lorne Weil   Name:   A. Lorne Weil   Title: Principal         MLCP GLL FUNDING
LLC         By:  Matthews Lane Capital Partners LLC, its Manager         By: /s/
Daniel B. Silvers   Name:   Daniel B. Silvers   Title: Managing Member        
HG VORA SPECIAL OPPORTUNITIES MASTER FUND, LTD.         By:  HG Vora Capital
Management, LLC, as investment adviser         By: /s/ Mandy Lam   Name:   Mandy
Lam   Title: Authorized Signatory

 

 

 

[Amendment No. 2 to Expense Advancement Agreement]

 



 

 